 
Exhibit 10.8
 
 

 Mortgage and Security Agreement  [ex10_8.gif]

 




THIS MORTGAGE AND SECURITY AGREEMENT (this “Mortgage”) is made as of the 27th
day of June, 2012, by IHT PROPERTIES CORP., a Delaware corporation (the
“Mortgagor”), with an address at 225 Long Avenue, Building 15, P.O. Box 278,
Hillside, New Jersey  07205 in favor of PNC BANK, NATIONAL ASSOCIATION as Agent
for the Lenders (the “Mortgagee”), with an address at Two Tower Center
Boulevard, East Brunswick, New Jersey  08816.


WHEREAS, the Mortgagor is the owner of a certain tract or parcel of land
described in Exhibit A attached hereto and made a part hereof, together with the
improvements now or hereafter erected thereon; and


WHEREAS, pursuant to a certain Revolving Credit, Term Loan and Security
Agreement by and among the Mortgagor, INTEGRATED BIOPHARMA, INC., a corporation
organized under the laws of the State of Delaware (“Integrated”), InB:MANHATTAN
DRUG COMPANY, INC., a corporation organized under the laws of the State of New
York (”MD ”), AGROLABS, INC., a corporation organized under the laws of the
State of New Jersey (“AL”), IHT HEALTH PRODUCTS, INC., a corporation organized
under the laws of the State of Delaware (“IHT”), VITAMIN FACTORY, INC., a
corporation organized under the laws of the State of Delaware (“Vitamin” and
collectively with the Mortgagor, Integrated, MD, AL and IHT, the “Borrower”),
the Mortgagee, the other financial institutions named therein (collectively with
the Mortgagee, the “Lenders”), and the Mortgagee as Agent for the Lenders
(Mortgagee in such capacity, the “Agent”) dated the date hereof (as may be
amended, modified, restated, replaced, increased and/or extended from time to
time, the “Loan Agreement”), the Borrower has borrowed from the Lenders certain
loans in the aggregate original principal amount of $11,727,000 (as such amount
may be increased and/or decreased from time to time, the “Loan”) as evidenced by
a certain Revolving Credit Note dated the date hereof executed by the Borrower
in favor of the Agent for the benefit of the Lenders in the amount of $8,000,000
(as may be amended, restated, modified, replaced, extended and/or increased from
time to time, the “Revolving Note”) and a certain Term Note dated the date
hereof executed by the Borrower in favor of the Agent for the benefit of the
Lenders in the amount of $3,727,000 (as may be amended, restated, modified,
replaced, extended and/or increased from time to time, the “Term Note” and
collectively with the Revolving Note and collectively with any and all other
notes that may be delivered from time to time in connection with any obligation
of the Borrower to the Lenders, as all may be amended, modified, restated,
replaced, increased and/or extended from time to time, the “Note”), which Loan
Agreement and Note are incorporated herein by reference and made a part hereof;


WHEREAS, capitalized terms used herein, but not defined herein, shall have the
meanings given to them in the Loan Agreement.


NOW, THEREFORE, for the purpose of securing the payment and performance of the
following obligations (collectively called the “Obligations”):


(A)           The Loan, the Note and any and all other loans, advances, debts,
liabilities, obligations, covenants and duties owing by any Borrower to Lenders
or Agent or to any other direct or indirect subsidiary or affiliate of Agent or
any Lender of any kind or nature, present or future (including any interest or
other amounts accruing thereon after maturity, or after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding relating to any Borrower, whether or not a claim for post-filing
or post-petition interest or other amounts is allowed in such proceeding),
whether or not evidenced by any note, guaranty or other instrument, whether
arising under any agreement, instrument or document, (including this Mortgage,
the Loan Agreement and the Other Documents) whether or not for the payment of
money, whether arising by reason of an extension of credit, opening of a letter
of credit, loan, equipment lease or guarantee, under any interest or currency
swap, future, option or other similar agreement, or in any other manner, whether
arising out of overdrafts or deposit or other accounts or electronic funds
transfers (whether through automated clearing houses or otherwise) or out of the
Agent’s or any Lenders non-receipt of or inability to collect funds or otherwise
not being made whole in connection with depository transfer check or other
similar arrangements, whether direct or indirect (including those acquired by
assignment or participation), absolute or contingent, joint or several, due or
to become due, now existing or hereafter arising, contractual or tortious,
liquidated or unliquidated, regardless of how such indebtedness or liabilities
arise or by what agreement or instrument they may be evidenced or whether
evidenced by any agreement or instrument, including, but not limited to, any and
all of any Borrower’s Indebtedness and/or liabilities under this Mortgage, the
Loan Agreement, the Other Documents or under any other agreement between Agent
or Lenders and any Borrower and any amendments, extensions, renewals or
increases and all costs and expenses of Agent and any Lender incurred in the
documentation, negotiation, modification, enforcement, collection or otherwise
in connection with any of the foregoing, including but not limited to reasonable
attorneys’ fees and expenses and all obligations of any Borrower to Agent or
Lenders to perform acts or refrain from taking any action .
 

 
 
 

--------------------------------------------------------------------------------

 
 
(B)           Any sums advanced by the Mortgagee or which may otherwise become
due pursuant to the provisions of the Note or this Mortgage or the Other
Documents or pursuant to any other document or instrument at any time delivered
to the Mortgagee to evidence or secure any of the Obligations or which otherwise
relate to any of the Obligations (as the same may be amended, supplemented or
replaced from time to time, the “Loan Documents”).


The Mortgagor, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound hereby, does hereby give, grant,
bargain, sell, convey, assign, transfer, mortgage, hypothecate, pledge, set over
and confirm unto the Mortgagee and does agree that the Mortgagee shall have a
security interest in the following described property, all accessions and
additions thereto, all substitutions therefor and replacements and proceeds
thereof, and all reversions and remainders of such property now owned or held or
hereafter acquired (the “Property”), to wit:


(a)           All of the Mortgagor’s estate in the premises described in Exhibit
A, together with all of the easements, rights of way, privileges, liberties,
hereditaments, gores, streets, alleys, passages, ways, waters, watercourses,
rights and appurtenances thereunto belonging or appertaining, and all of the
Mortgagor’s estate, right, title, interest, claim and demand therein and in the
public streets and ways adjacent thereto, either in law or in equity (the
“Land”);


(b)           All the buildings, structures and improvements of every kind and
description now or hereafter erected or placed on the Land, and all facilities,
fixtures, machinery, apparatus, appliances, installations, machinery and
equipment, including all building materials to be incorporated into such
buildings, all electrical equipment necessary for the operation of such
buildings and heating, air conditioning and plumbing equipment now or hereafter
attached to, located in or used in connection with those buildings, structures
or other improvements (the “Improvements”);


(c)           All rents, issues and profits arising or issuing from the Land and
the Improvements (the “Rents”) including the Rents arising or issuing from all
leases, licenses, subleases or any other use or occupancy agreement now or
hereafter entered into covering all or any part of the Land and Improvements
(the “Leases”), all of which Leases and Rents are hereby assigned to the
Mortgagee by the Mortgagor.  The foregoing assignment shall be an absolute
assignment of all of the Mortgagor’s entire interest in the Rents.  The
foregoing assignment shall also include all fees, charges, accounts or other
payments for the use or occupancy of rooms and other public facilities in
hotels, motels, or other lodging properties, and all cash or securities
deposited under Leases to secure performance of lessees of their obligations
thereunder, whether such cash or securities are to be held until the expiration
of the terms of such leases or applied to one or more installments of rent
coming due prior to the expiration of such terms.  The foregoing assignment
extends to Rents arising both before and after the commencement by or against
the Mortgagor of any case or proceeding under any Federal or State bankruptcy,
insolvency or similar law, and is intended as an absolute assignment and not
merely the granting of a security interest.  The Mortgagor, however, shall have
a license to collect, retain and use the Rents so long as no Event of Default
shall have occurred and be continuing or shall exist.  The Mortgagor will
execute and deliver to the Mortgagee, on demand, such additional assignments and
instruments as the Mortgagee may require to confirm, maintain and continue the
assignment of Rents hereunder;
 
2
 
 
 

--------------------------------------------------------------------------------

 

 
(d)           All proceeds of the conversion, voluntary or involuntary, of any
of the foregoing into cash or liquidated claims; and


(e)           Without limiting any of the other provisions of this Mortgage, the
Mortgagor, as debtor, expressly grants unto the Mortgagee, as secured party, a
security interest in all personal property of the Mortgagor, including the
following, all whether now owned or hereafter acquired or arising and wherever
located:  (i) accounts (including health-care-insurance receivables and credit
card receivables); (ii) securities entitlements, securities accounts, commodity
accounts, commodity contracts and investment property; (iii) deposit accounts;
(iv) instruments (including promissory notes); (v) documents (including
warehouse receipts); (vi) chattel paper (including electronic chattel paper and
tangible chattel paper); (vii) inventory, including raw materials, work in
process, or materials used or consumed in Mortgagor’s business, items held for
sale or lease or furnished or to be furnished under contracts of service, sale
or lease, goods that are returned, reclaimed or repossessed; (viii) goods of
every nature, including stock-in-trade, goods on consignment, standing timber
that is to be cut and removed under a conveyance or contract for sale, the
unborn young of animals, crops grown, growing, or to be grown, manufactured
homes, computer programs embedded in such goods and farm products; (ix)
equipment, including machinery, vehicles and furniture; (x) fixtures; (xi)
agricultural liens; (xii) as-extracted collateral; (xiii) letter of credit
rights; (xiv) general intangibles, of every kind and description, including
payment intangibles, software, computer information, source codes, object codes,
records and data, all existing and future customer lists, choses in action,
claims (including claims for indemnification or breach of warranty), books,
records, patents and patent applications, copyrights, trademarks, tradenames,
tradestyles, trademark applications, goodwill, blueprints, drawings, designs and
plans, trade secrets, contracts, licenses, license agreements, formulae, tax and
any other types of refunds, returned and unearned insurance premiums, rights and
claims under insurance policies; (xv) all supporting obligations of all of the
foregoing property; (xvi) all property of the Mortgagor now or hereafter in the
Mortgagee’s possession or in transit to or from, or under the custody or control
of, the Mortgagee or any affiliate thereof; (xvii) all cash and cash equivalents
thereof; and (xviii) all cash and noncash proceeds (including insurance
proceeds) of all of the foregoing property, all products thereof and all
additions and accessions thereto, substitutions therefor and replacements
thereof. The Mortgagor will execute and deliver to the Mortgagee on demand such
financing statements and other instruments as the Mortgagee may require in order
to perfect, protect and maintain such security interest under the Uniform
Commercial Code (“UCC”) on the aforesaid collateral.


To have and to hold the same unto the Mortgagee, its successors and assigns,
forever.


Provided, however, that if the Mortgagor and the other Borrowers shall pay to
the Mortgagee the Obligations indefeasibly in full (other than the Remaining
Obligations), then, upon the termination of all obligations, duties and
commitments of the Mortgagor under the Obligations and this Mortgage (other than
the Remaining Obligations), and subject to the provisions of the paragraph
entitled “Survival; Successors and Assigns”, the estate hereby granted and
conveyed shall become null and void.
 
3
 
 
 

--------------------------------------------------------------------------------

 
 

 
1.           Representations and Warranties.  The Mortgagor represents and
warrants to the Mortgagee that (i) the Mortgagor has good and marketable title
to an estate in fee simple absolute in the Land and Improvements and has all
right, title and interest in all other property constituting a part of the
Property, in each case free and clear of all liens and encumbrances, except as
may otherwise be set forth on Exhibit B hereto and those liens and encumbrances
permitted by the Loan Agreement and (ii) its name, type of organization,
jurisdiction of organization and chief executive office are true and complete as
set forth in the heading of this Mortgage.  This Mortgage is a valid and
enforceable first lien on the Property (except as set forth on Exhibit B) and
the Mortgagee shall, subject to the Mortgagor’s right of possession prior to an
Event of Default, quietly enjoy and possess the Property.  The Mortgagor shall
preserve such title as it warrants herein and the validity and priority of the
lien hereof and shall forever warrant and defend the same to the Mortgagee
against the claims of all persons.


2.           Affirmative Covenants.  Until all of the Obligations (other than
Remaining Obligations) shall have been fully paid, satisfied and discharged the
Mortgagor shall:


(a)           Payment and Performance of Obligations.  Pay or cause to be paid
and perform all Obligations when due as provided in the Loan Documents.


(b)           Legal Requirements.  Promptly comply with and conform to all
present and future laws, statutes, codes, ordinances, orders and regulations and
all covenants, restrictions and conditions which may be applicable to the
Mortgagor or to any of the Property, except to the extent that such failure to
so comply and/or conform would not have a Material Adverse Effect (the “Legal
Requirements”).


(c)           Impositions.  Before interest or penalties are due thereon and
otherwise when due, the Mortgagor shall pay all taxes of every kind and nature,
all charges for any easement or agreement maintained for the benefit of any of
the Property, all general and special assessments (including any condominium or
planned unit development assessments, if any), levies, permits, inspection and
license fees, all water and sewer rents and charges, and all other charges and
liens, whether of a like or different nature, imposed upon or assessed against
the Mortgagor or any of the Property (the “Impositions”) except which are being
Properly Contested or unless otherwise not required to so pay pursuant to the
Loan Agreement.  Within thirty (30) days after the payment of any Imposition,
the Mortgagor shall deliver to the Mortgagee written evidence acceptable to the
Mortgagee of such payment.  The Mortgagor’s obligations to pay the Impositions
shall survive the Mortgagee’s taking title to (and possession of)  the Property
through foreclosure, deed-in-lieu or otherwise, as well as the termination of
the Mortgage including, without limitation, by merger into a deed, unless title
is transferred to a party other than Mortgagee via foreclosure or acquired by
PNC on its own separate form the transaction evidenced by the Loans
(“Termination Event”), provided, however, that any Impositions imposed for any
period from and after the Termination Event, neither the Mortgagor nor any
Borrower nor any Guarantor will be liable or responsible for such Impositions.


(d)           Maintenance of Security.  Use, and permit others to use, the Land
and Improvements only for its present use or as otherwise permitted in the Loan
Agreement or the Other Documents or such other uses as permitted by applicable
Legal Requirements and approved in writing by the Mortgagee which shall not be
unreasonably withheld.  The Mortgagor shall keep the Land and Improvements in
good condition and order and in a rentable and tenantable state of repair,
subject to ordinary wear and tear, and will make or cause to be made, as and
when necessary, all repairs, renewals, and replacements, structural and
nonstructural, exterior and interior, foreseen and unforeseen, ordinary and
extraordinary, provided, however, that no structural repairs, renewals or
replacements shall be made without the Mortgagee’s prior written consent unless
any such repair, renewal or replacement would not have a Material Adverse Effect
on the Land and Improvements.  The Mortgagor shall not remove except in the
Ordinary Course of Business or demolish the Land and Improvements nor commit or
suffer waste with respect thereto, nor permit the Land and Improvements to
become deserted or abandoned unless otherwise permitted by the Loan
Agreement.  The Mortgagor covenants and agrees not to take or permit any action
with respect to the Land and Improvements which will in any manner impair the
security of this Mortgage or the use of the Land and Improvements as set forth
in the Loan Documents, except as permitted in the Loan Agreement.
 
4
 
 
 

--------------------------------------------------------------------------------

 
 

 
3.           Leases.  The Mortgagor shall not (a) execute an assignment or
pledge of the Rents or the Leases other than in favor of the Mortgagee;
(b) accept any prepayment of an installment of any Rents prior to the due date
of such installment, except with respect to leases between the Borrowers; or
(c) enter into or amend any of the terms of any of the Leases without the
Mortgagee’s prior written consent, except with respect to leases between the
Borrowers.  Any or all leases or subleases of all or any part of the Land shall
be subject in all respects to the Mortgagee’s prior written consent, shall be
subordinated to this Mortgage and to the Mortgagee’s rights and, together with
any and all rents, issues or profits relating thereto, shall be assigned at the
time of execution to the Mortgagee as additional collateral security for the
Obligations, all in such form, substance and detail as is satisfactory to the
Mortgagee in its sole discretion.  Mortgagee hereby consents to all leases or
subleases with any Borrower.


4.           Due on Sale Clause.  Except as may otherwise be permitted by the
Loan Agreement or any Other Document, the Mortgagor shall not sell, convey or
otherwise transfer any interest in the Property (whether voluntarily or by
operation of law), or agree to do so, without the Mortgagee’s prior written
consent, including (a) any sale, conveyance, assignment, or other transfer of
(including installment land sale contracts), or the grant of a security interest
in, all or any part of the legal or equitable title to the Property, except as
otherwise permitted hereunder; (b) any lease of all of the Property, except with
respect to leases between the Borrowers; or (c) any sale, conveyance,
encumbrance, assignment, or other transfer of, or the grant of a security
interest in, any share of stock of the Mortgagor, if a corporation or any
partnership interest in the Mortgagor, if a partnership, or any membership
interest, if a limited liability entity, except in favor of the Mortgagee.  Any
default under this Section shall cause an immediate acceleration of the
Obligations without any demand by the Mortgagee.


5.           Insurance.  The Mortgagor shall keep the Land and Improvements
continuously insured, in an amount not less than the cost to replace the Land
and Improvements or an amount not less than eighty percent (80%) of the full
insurable value of the Land and Improvements, whichever is greater, covering
such risks and in such amounts and with such deductibles as are satisfactory to
the Mortgagee and its counsel including, without limitation, insurance against
loss or damage by fire, with extended coverage and against other hazards as the
Mortgagee may from time to time require.  With respect to any property under
construction or reconstruction, the Mortgagor shall maintain builder’s risk
insurance.  The Mortgagor shall also maintain comprehensive general public
liability insurance, in an amount of not less than One Million Dollars
($1,000,000) per occurrence and Two Million Dollars ($2,000,000) general
aggregate per location, which includes contractual liability insurance for the
Mortgagor’s obligations under the Leases, and worker’s compensation
insurance.  All property and builder’s risk insurance shall include protection
for continuation of income for a period of twelve (12) months, in the event of
any damage caused by the perils referred to above.  All policies, including
policies for any amounts carried in excess of the required minimum and policies
not specifically required by the Mortgagee, shall be with an insurance company
or companies satisfactory to the Mortgagee, shall be in form satisfactory to the
Mortgagee, shall meet all coinsurance requirements of the Mortgagee, shall be
maintained in full force and effect, shall be assigned to the Mortgagee, with
premiums prepaid, as collateral security for payment of the Obligations, shall
be endorsed with a standard mortgagee clause in favor of the Mortgagee and shall
provide for at least thirty (30) days notice of cancellation to the
Mortgagee.  Such insurance shall also name the Mortgagee as an additional
insured, lender loss payee and mortgagee under the comprehensive general public
liability and property insurance policies and the Mortgagor shall also deliver
to the Mortgagee a copy of the replacement cost coverage endorsement.  If the
Land and Improvements is located in an area which has been identified by any
governmental agency, authority or body as a flood hazard area or the like, then
the Mortgagor shall maintain a flood insurance policy covering the Land and
Improvements in an amount not less than the original principal amount of the
Loan or the maximum limit of coverage available under the federal program,
whichever amount is less.
 
5
 
 
 

--------------------------------------------------------------------------------

 
 

 
6.           Rights of Mortgagee to Insurance Proceeds.  In the event of loss,
the Mortgagee shall have the exclusive right to adjust, collect and compromise
all insurance claims, and the Mortgagor shall not adjust, collect or compromise
any claims under said policies without the Mortgagee’s prior written
consent.  Each insurer is hereby authorized and directed to make payment under
said policies, including return of unearned premiums, directly to the Mortgagee
instead of to the Mortgagor and the Mortgagee jointly, and the Mortgagor
appoints the Mortgagee as the Mortgagor’s attorney-in-fact to endorse any draft
therefor.  All insurance proceeds may, at the Mortgagee’s sole option, be
applied to all or any part of the Obligations and in any order (notwithstanding
that such Obligations may not then otherwise be due and payable) or to the
repair and restoration of any of the Property under such terms and conditions as
the Mortgagee may impose, unless otherwise provided under the Loan Agreement.


7.           Installments for Insurance, Taxes and Other Charges. Upon the
Mortgagee’s request upon the occurrence and during the continuance of a Default
and/or an Event of Default, the Mortgagor shall pay to the Mortgagee monthly, an
amount equal to one-twelfth (1/12) of the annual premiums for the insurance
policies referred to hereinabove and the annual Impositions and any other item
which at any time may be or become a lien upon the Land and Improvements (the
“Escrow Charges”).  The amounts so paid shall be used in payment of the Escrow
Charges so long as no Event of Default shall have occurred.  No amount so paid
to the Mortgagee shall be deemed to be trust funds, nor shall any sums paid bear
interest.  The Mortgagee shall have no obligation to pay any insurance premium
or Imposition if at any time the funds being held by the Mortgagee for such
premium or Imposition are insufficient to make such payments.  If, at any time,
the funds being held by the Mortgagee for any insurance premium or Imposition
are exhausted, or if the Mortgagee determines, in its sole discretion, that such
funds will be insufficient to pay in full any insurance premium or Imposition
when due, the Mortgagor shall promptly pay to the Mortgagee, upon demand, an
amount which the Mortgagee shall estimate as sufficient to make up the
deficiency. Upon the occurrence of an Event of Default, the Mortgagee shall have
the right, at its election, to apply any amount so held against the Obligations
due and payable in such order as the Mortgagee may deem fit, and the Mortgagor
hereby grants to the Mortgagee a lien upon and security interest in such amounts
for such purpose.


8.           Condemnation.  The Mortgagor, promptly upon obtaining knowledge of
the institution of any proceedings for the condemnation or taking by eminent
domain of any of the Property (specifically excluding clause (e) of the
definition of Property) , shall notify the Mortgagee of the pendency of such
proceedings.  The Mortgagee may participate in any such proceedings and the
Mortgagor shall deliver to the Mortgagee all instruments requested by it to
permit such participation.  Any award or compensation for property taken or for
damage to property not taken, whether as a result of such proceedings or in lieu
thereof, is hereby assigned to and shall be received and collected directly by
the Mortgagee, and any award or compensation shall be applied, at the
Mortgagee’s option, to any part of the Obligations and in any order
(notwithstanding that any of such Obligations may not then be due and payable)
or to the repair and restoration of any of the Property under such terms and
conditions as the Mortgagee may impose, subject to the terms of the Loan
Agreement.


9.           Environmental Matters.  (a)  For purposes of this Section 9, the
term “Environmental Laws” shall mean all federal, state and local laws,
regulations and orders, whether now or in the future enacted or issued,
pertaining to the protection of land, water, air, health, safety or the
environment.  The term “Regulated Substances” shall mean all substances
regulated by Environmental Laws, or which are known or considered to be harmful
to the health or safety of persons, or the presence of which may require
investigation, notification or remediation under the Environmental Laws.  The
term “Contamination” shall mean the discharge, release, emission, disposal or
escape of any Regulated Substances into the environment.
 
6
 
 
 

--------------------------------------------------------------------------------

 

 
(b)           The Mortgagor represents and warrants to Mortgagor’s knowledge (i)
except as provided in the last sentence in clause (c) below, that no
Contamination is present at, on or under the Land and Improvements and that no
Contamination is being or has been emitted onto any surrounding property; (ii)
all operations and activities on the Land and Improvements have been and are
being conducted in accordance with all applicable Environmental Laws, in all
material respects and the Mortgagor has all permits and licenses required under
the applicable Environmental Laws except for those that have not been issued
which would not have a Material Adverse Effect; (iii) except as disclosed in the
Phase I Report (as defined in the Environmental Indemnity Agreement dated the
date hereof), no underground or aboveground storage tanks are or have been
located on or under the Property; and (iv) no legal or administrative proceeding
is pending or, to the Mortgagor’s knowledge, is threatened relating to any
environmental condition, operation or activity on the Land and Improvements, or
any violation or alleged violation of applicable Environmental Laws.  These
representations and warranties shall be true as of the date hereof, and shall be
deemed to be continuing representations and warranties which must remain true,
correct and accurate during the entire duration of the term of this Mortgage.


(c)           The Mortgagor shall ensure, at its sole cost and expense, that the
Land and Improvements and the conduct of all operations and activities thereon
comply and continue to comply in all material respects with all applicable
Environmental Laws except for such non-compliance which would not have a
Material Adverse Effect.  The Mortgagor shall notify the Mortgagee promptly and
in reasonable detail in the event that the Mortgagor becomes aware of any
violation of any Environmental Laws, the presence or release of any
Contamination with respect to the Land and Improvements, or any governmental or
third party claims relating to the environmental condition of the Land and
Improvements or the conduct of operations or activities thereon.  The Mortgagor
also agrees not to permit or allow the presence of Regulated Substances on any
part of the Land and Improvements other than (i) those which are used in the
ordinary course of the Mortgagor’s business, but only to the extent they are in
all cases used in a manner which complies in all material respects with all
Environmental Laws; and (ii) those Regulated Substances which are naturally
occurring on the Land and Improvements.  The Mortgagor agrees not to cause,
allow or permit the presence of any Contamination on the Land and
Improvements.  Notwithstanding anything to the contrary in this Mortgage, the
Mortgagor is permitted to use and maintain on the Land and/or Improvements any
substances of kinds and in amounts ordinarily and customarily used or stored in
similar properties for the purposes of cleaning or other maintenance or
operations and otherwise in compliance in all material respects with all
applicable Environmental Laws (as such term is defined in the Loan Agreement).


(d)           The Mortgagee shall not be liable for, and the Mortgagor shall
indemnify, defend and hold the Mortgagee and the Indemnified Parties (as
hereinafter defined) and all of their respective successors and assigns harmless
from and against all losses, costs, liabilities, damages, fines, claims,
penalties and expenses (including reasonable attorneys’, consultants’ and
contractors’ fees, costs incurred in the investigation, defense and settlement
of claims, as well as costs incurred in connection with the investigation,
remediation or monitoring of any Regulated Substances or Contamination) that the
Mortgagee or any Indemnified Party may suffer or incur (including as holder of
the Mortgage, as mortgagee in possession or as successor in interest to the
Mortgagor as owner of the Property by virtue of a foreclosure or acceptance of a
deed in lieu of foreclosure) as a result of or in connection with (i) any
Environmental Laws (including the assertion that any lien existing or arising
pursuant to any Environmental Laws takes priority over the lien of the
Mortgage); (ii) the breach of any representation, warranty, covenant or
undertaking by the Mortgagor in this Section 9; (iii) the presence on or the
migration of any Contamination or Regulated Substances on, under or through the
Land and/or Improvements; or (iv) any litigation or claim by the government or
by any third party in connection with the environmental condition of the Land
and/or Improvements or the presence or migration of any Regulated Substances or
Contamination on, under, to or from the Land and/or Improvements, except to the
extent any of the foregoing arises out of the gross negligence or willful
misconduct of Indemnified Party.
 
7
 
 
 

--------------------------------------------------------------------------------

 

 
(e)           Upon the Mortgagee’s reasonable request, the Mortgagor shall
execute and deliver an Environmental Indemnity Agreement satisfactory in form
and substance to the Mortgagee, to more fully reflect the Mortgagor’s
representations, warranties, covenants and indemnities with respect to the
Environmental Laws.


10.           Inspection of Property.  The Mortgagee shall have the right to
enter the Property at any reasonable business hour for the purpose of inspecting
the order, condition and repair of the buildings and improvements erected
thereon, as well as the conduct of operations and activities on the
Property.  The Mortgagee may enter the Property (and cause the Mortgagee’s
employees, agents and consultants to enter the Property), upon prior written
notice to the Mortgagor, to conduct any and all environmental testing deemed
appropriate by the Mortgagee in its sole discretion.  The environmental testing
shall be accomplished by whatever means the Mortgagee, in good faith, may deem
reasonably appropriate, including the taking of soil samples and the
installation of ground water monitoring wells or other intrusive environmental
tests.  The Mortgagor shall provide the Mortgagee (and the Mortgagee’s
employees, agents and consultants) reasonable rights of access to the Property
as well as such information about the Property and the past or present conduct
of operations and activities thereon as the Mortgagee shall reasonably request.


11.           Events of Default.  The occurrence of any one or more of the
following events shall constitute an “Event of Default” hereunder:  (a) any
Event of Default (as defined in any of the Obligations); (b) except as otherwise
provided in this Section 11, any default under any of the Obligations that does
not have a defined set of “Events of Default” and the lapse of any notice or
cure period provided in such Obligations with respect to such default; (c)
demand by the Mortgagee under any of the Obligations that have a demand feature
(unless a grace period is set forth in the Loan Agreement or any Other Document
at which point such grace period shall be applicable herein); (d) the
Mortgagor's failure to perform any of its obligations under this Mortgage or
under any Environmental Indemnity Agreement executed and delivered pursuant to
Section 9(e); (e) falsity, inaccuracy or breach by the Mortgagor in any material
respect of any written warranty, representation or statement made or furnished
to the Mortgagee by or on behalf of the Mortgagor in connection with the Loan
Agreement, this Mortgage, the Other Documents and/or the transactions evidenced
thereby; (f) an uninsured material loss, theft, damage, or destruction to any of
theLand, Improvements, Rents and Leases, or any lien against or the making of
any levy, seizure or attachment of or on the Land, Improvements, Rents and
Leases which is not stayed or lifted within forty-five (45) days; (g) the
Mortgagee's failure to have a mortgage lien on the Property with the priority
required under Section 1 unless the Mortgagee voluntary discharges this
Mortgage; (h) any indication or evidence received by the Mortgagee that the
Mortgagor may have directly or indirectly been engaged in any type of activity
which, in the Mortgagee’s reasonable discretion, might result in the forfeiture
of any Property of the Mortgagor to any governmental entity, federal, state or
local; (i) foreclosure proceedings are instituted against the Property upon any
other lien or claim, whether alleged to be superior or junior to the lien of
this Mortgage; (j) the failure by the Mortgagor to pay any Impositions to the
extent required under Section 2(c) which are not paid within fifteen (15) days,
or to maintain in full force and effect any insurance required under Section 5.
 
 
8
 
 
 

--------------------------------------------------------------------------------

 

 
12.           Rights and Remedies of Mortgagee.  If an Event of Default occurs
and is continuing, the Mortgagee may, at its option and without demand, notice
or delay, do one or more of the following:


(a)           The Mortgagee may declare the entire unpaid principal balance of
the Obligations, together with all interest thereon, to be due and payable
immediately.


(b)           The Mortgagee may (i) institute and maintain an action of mortgage
foreclosure against the Property and the interests of the Mortgagor therein,
(ii) institute and maintain an action on any instruments evidencing the
Obligations or any portion thereof, and (iii) take such other action at law or
in equity for the enforcement of any of the Loan Documents as the law may allow,
and in each such action the Mortgagee shall be entitled to all costs of suit and
attorneys’ fees.


(c)           The Mortgagee may, in its sole and absolute
discretion:  (i) collect any or all of the Rents, including any Rents past due
and unpaid, (ii) perform any obligation or exercise any right or remedy of the
Mortgagor under any Lease, or (iii) enforce any obligation of any tenant of any
of the Property.  The Mortgagee may exercise any right under this subsection
(c), whether or not the Mortgagee shall have entered into possession of any of
the Property, and nothing herein contained shall be construed as constituting
the Mortgagee a “mortgagee in possession”, unless the Mortgagee shall have
entered into and shall continue to be in actual possession of the Property.  The
Mortgagor hereby authorizes and directs each and every present and future tenant
of any of the Property to pay all Rents directly to the Mortgagee and to perform
all other obligations of that tenant for the direct benefit of the Mortgagee, as
if the Mortgagee were the landlord under the Lease with that tenant, immediately
upon receipt of a demand by the Mortgagee to make such payment or perform such
obligations.  The Mortgagor hereby waives any right, claim or demand it may now
or hereafter have against any such tenant by reason of such payment of Rents or
performance of obligations to the Mortgagee, and any such payment or performance
to the Mortgagee shall discharge the obligations of the tenant to make such
payment or performance to the Mortgagor.


(d)           The Mortgagee shall have the right, in connection with the
exercise of its remedies hereunder, to the appointment of a receiver to take
possession and control of the Property or to collect the Rents, without notice
and without regard to the adequacy of the Property to secure the
Obligations.  The Mortgagee or a receiver, while in possession of the Property,
shall have the right to make repairs and to make improvements necessary or
advisable in its or his opinion to preserve the Property, or to make and keep
them rentable to the best advantage, and the Mortgagee may advance moneys to a
receiver for such purposes.  Any moneys so expended or advanced by the Mortgagee
or by a receiver shall be added to and become a part of the Obligations secured
by this Mortgage.


13.           Application of Proceeds.  The Mortgagee shall apply the proceeds
of any foreclosure sale of, or other disposition or realization upon, or Rents
or profits from, the Property to satisfy the Obligations in such order as set
forth in Section 11.5 of the Loan Agreement.


14.           Mortgagee’s Right to Protect Security.  Subject to the terms of,
or except as may otherwise be provided in the Loan Agreement or any Other
Documents, the Mortgagee is hereby authorized to do any one or more of the
following, irrespective of whether an Event of Default has occurred: (a) appear
in and defend any action or proceeding purporting to affect the security hereof
or the Mortgagee’s rights or powers hereunder with regard to the Property;
(b) purchase such insurance policies covering the Property as it may elect if
the Mortgagor fails to maintain the insurance coverage required hereunder; and
(c) take such action as the Mortgagee may determine to pay, perform or comply
with any Impositions or Legal Requirements, to cure any Events of Default that
have occurred and are continuing and to protect its security in the Property.
 
9
 
 
 

--------------------------------------------------------------------------------

 
 

 
15.           Appointment of Mortgagee as Attorney-in-Fact.  The Mortgagee, or
any of its officers, is hereby irrevocably appointed attorney-in-fact for the
Mortgagor (without requiring any of them to act as such), such appointment being
coupled with an interest, to do any or all of the following:  (a) collect the
Rents after the occurrence of and during the continuance of an Event of Default;
(b) settle for, collect and receive any awards payable under Section 8 from the
authorities making the same; and (c) execute, deliver and file, at Mortgagor's
sole cost and expense such financing, continuation or amendment statements and
other instruments as the Mortgagee may require in order to perfect, protect and
maintain its security interest under the UCC on any portion of the Property.


16.           Certain Waivers. The Mortgagor hereby waives and releases all
benefit that might accrue to the Mortgagor by virtue of any present or future
law exempting the Property, or any part of the proceeds arising from any sale
thereof, from attachment, levy or sale on execution, or providing for any stay
of execution, exemption from civil process or extension of time for payment or
any rights of marshalling in the event of any sale hereunder of the Property,
and, unless specifically required herein, all notices of the Mortgagor’s default
or of the Mortgagee’s election to exercise, or the Mortgagee’s actual exercise
of any option under this Mortgage or any other Loan Document.


17.           No Merger.  There shall be no merger of the interest or estate
created by this Mortgage with any other interest or estate in the Property at
any time held by or for the benefit of the Mortgagee or any subsidiary or
affiliate in any capacity, without the express prior written consent of the
Mortgagee.


18.           Mortgage Secures Future Advances.  This Mortgage is given for the
purpose of creating a lien on real property in order to secure not only existing
Obligations, but also future advances constituting Obligations, whether such
advances are obligatory or to be made at the option of the Mortgagee, or
otherwise, and whether made before or after a Default or Event of Default or
maturity or other similar events, to the same extent as if such future advances
were made on the date of the execution hereof, although there may be no advance
made at the time of the execution hereof and although there may be no
indebtedness outstanding at the time any advance is made.  The types of future
advances secured by and having priority under this Mortgage shall include,
without limitation, (i) advances and readvances of principal under the Note or
other Loan Documents and (ii) disbursements and other advances for the payment
of taxes, assessments, maintenance charges, insurance premiums or costs relating
to the Property, for the discharge of liens having priority over the lien of
this Mortgage, for the curing of waste of the Property and for the payment of
service charges and expenses incurred by reason of default and including late
charges, attorneys’ fees and court costs, together with interest thereon.  The
lien of this Mortgage, as to third persons with or without actual knowledge
thereof, shall be valid as to all such indebtedness and future advances, from
the date of recordation, to the extent permitted by the laws of the State of New
Jersey.  The total amount of the indebtedness secured by this Mortgage may
decrease or increase from time to time, but the total unpaid principal balance
at any one time shall not exceed the maximum principal amount of the
Obligations.


19.           Notices. All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder (“Notices”) must be in
writing and will be effective upon receipt.  Notices may be given in any manner
to which the parties may separately agree, including electronic mail.  Without
limiting the foregoing, first-class mail, facsimile transmission and commercial
courier service are hereby agreed to as acceptable methods for giving
Notices.  Regardless of the manner in which provided, Notices may be sent to a
party’s address as set forth above or to such other address as any party may
give to the other for such purpose in accordance with this section.


20.           Further Acts. By its signature hereon, the Mortgagor hereby
irrevocably authorizes the Mortgagee to execute (on behalf of the Mortgagor) and
file against the Mortgagor one or more financing, continuation or amendment
statements pursuant to the UCC in form satisfactory to the Mortgagee, and the
Mortgagor will pay the cost of preparing and filing the same in all
jurisdictions in which such filing is deemed by the Mortgagee to be necessary or
desirable in order to perfect, preserve and protect its security interests.  If
required by the Mortgagee, the Mortgagor will execute all documentation
necessary for the Mortgagee to obtain and maintain perfection of its security
interests in the Property.  The Mortgagor will, at the cost of the Mortgagor,
and without expense to the Mortgagee, do, execute, acknowledge and deliver all
and every such further acts, deeds, conveyances, mortgages, assignments, notices
of assignment, transfers and assurances as the Mortgagee shall, from time to
time, reasonably require for the better assuring, conveying, assigning,
transferring or confirming unto the Mortgagee the property and rights hereby
mortgaged, or which Mortgagor may be or may hereafter become bound to convey or
assign to the Mortgagee, or for carrying out the intent of or facilitating the
performance of the terms of this Mortgage or for filing, registering or
recording this Mortgage.  The Mortgagor grants to the Mortgagee an irrevocable
power of attorney coupled with an interest for the purpose of exercising and
perfecting any and all rights and remedies available to the Mortgagee under the
Note, this Mortgage, the other Loan Documents, at law or in equity, including,
without limitation, the rights and remedies described in this paragraph.
 
 
10
 
 
 

--------------------------------------------------------------------------------

 

 
21.           Changes in the Laws Regarding Taxation.  If any law is enacted or
adopted or amended after the date of this Mortgage which deducts the Obligations
from the value of the Property for the purpose of taxation or which imposes a
tax, either directly or indirectly, on the Mortgagor or the Mortgagee’s interest
in the Property, the Mortgagor will pay such tax, with interest and penalties
thereon, if any unless Properly Contested. If the Mortgagee determines that the
payment of such tax or interest and penalties by the Mortgagor would be unlawful
or taxable to the Mortgagee or unenforceable or provide the basis for a defense
of usury, then the Mortgagee shall have the option, by written notice of not
less than ninety (90) days, to declare the entire Obligations immediately due
and payable.


22.           Documentary Stamps.  Subject to the terms of the Loan Agreement,
if at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note or this Mortgage, or impose any other tax or charge on the
same, the Mortgagor will pay for the same, with interest and penalties thereon,
if any, unless Properly Contested.


23.           Preservation of Rights.  No delay or omission on the Mortgagee’s
part to exercise any right or power arising hereunder will impair any such right
or power or be considered a waiver of any such right or power, nor will the
Mortgagee’s action or inaction impair any such right or power.  The Mortgagee’s
rights and remedies hereunder are cumulative and not exclusive of any other
rights or remedies which the Mortgagee may have under other agreements, at law
or in equity.


24.           Illegality.  If any provision contained in this Mortgage should be
invalid, illegal or unenforceable in any respect, it shall not affect or impair
the validity, legality and enforceability of the remaining provisions of this
Mortgage.


25.           Changes in Writing.  No modification, amendment or waiver of, or
consent to any departure by the Mortgagor from, any provision of this Mortgage
will be effective unless made in a writing signed by the Mortgagee, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  No notice to or demand on the Mortgagor will
entitle the Mortgagor to any other or further notice or demand in the same,
similar or other circumstance.


26.           Entire Agreement.  This Mortgage (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, between
the Mortgagor and the Mortgagee with respect to the subject matter hereof;
provided, however, that in the event that any provisions of this Mortgage and
the Loan Agreement conflict, the terms of this Mortgage shall control, except to
the extent that any provision hereof is subject to or modified by or conditioned
on or by the Loan Agreement or any of the terms of the Loan Agreement.
 
11
 
 
 

--------------------------------------------------------------------------------

 

 
27.           Survival; Successors and Assigns. This Mortgage will be binding
upon and inure to the benefit of the Mortgagor and the Mortgagee and their
respective heirs, executors, administrators, successors and assigns; provided,
however, that the Mortgagor may not assign this Mortgage in whole or in part
without the Mortgagee’s prior written consent and the Mortgagee at any time may
assign this Mortgage in whole or in part subject to Section 16.3 of the Loan
Agreement; and provided, further, that the rights and benefits under the
Paragraphs entitled “Environmental Matters”, “Inspection of Property” and
“Indemnity” shall also inure to the benefit of any persons or entities who
acquire title or ownership of the Property from or through the Mortgagee or
through action of the Mortgagee (including a foreclosure, sheriff’s or judicial
sale).  The provisions of Paragraphs entitled “Environmental Matters”,
“Inspection of Property” and “Indemnity” shall survive the termination,
satisfaction or release of this Mortgage, the foreclosure of this Mortgage or
the delivery of a deed in lieu of foreclosure.


28.           Interpretation.  In this Mortgage, unless the Mortgagee and the
Mortgagor otherwise agree in writing, the singular includes the plural and the
plural the singular; words importing any gender include the other genders;
references to statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; the word “or”
shall be deemed to include “and/or”, the words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
references to articles, sections (or subdivisions of sections) or exhibits are
to those of this Mortgage; and references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Mortgage.  Section
headings in this Mortgage are included for convenience of reference only and
shall not constitute a part of this Mortgage for any other purpose.


29.           Indemnity.  The Mortgagor agrees to indemnify each of the
Mortgagee, each legal entity, if any, who controls, is controlled by or is under
common control with the Mortgagee and each of their respective directors,
officers, employees and agents (the “Indemnified Parties”), and to hold each
Indemnified Party harmless from and against, any and all claims, damages,
losses, liabilities and expenses (including all fees and charges of internal or
external counsel with whom any Indemnified Party may consult and all expenses of
litigation and preparation therefor) which any Indemnified Party may incur, or
which may be asserted against any Indemnified Party by any person, entity or
governmental authority (including any person or entity claiming derivatively on
behalf of the Mortgagor), in connection with or arising out of or relating to
the matters referred to in this Mortgage, whether (a) arising from or incurred
in connection with any breach of a representation, warranty or covenant by the
Mortgagor, or (b) arising out of or resulting from any suit, action, claim,
proceeding or governmental investigation, pending or threatened, whether based
on statute, regulation or order, or tort, or contract or otherwise, before any
court or governmental authority; provided, however, that the foregoing indemnity
agreement shall not apply to any claims, damages, losses, liabilities and
expenses solely attributable to an Indemnified Party’s gross negligence or
willful misconduct.  The indemnity agreement contained in this Section shall
survive the termination of this Mortgage, payment of any Obligations and
assignment of any rights hereunder.  The Mortgagor may participate at its
expense in the defense of any such action or claim.


30.           Governing Law and Jurisdiction.  This Mortgage has been delivered
to and accepted by the Mortgagee and will be deemed to be made in the State
where the Mortgagee’s office indicated above is located.  This Mortgage will be
interpreted and the rights and liabilities of the parties hereto determined in
accordance with the laws of the State of new york, excluding its conflict of
laws rules (other than section 5-1401 of the new york general obligations law),
except that the laws of the State of New jersey shall govern the creation,
perfection and foreclosure of the liens created hereunder on the Property or any
interest therein. The Mortgagor hereby irrevocably consents to the exclusive
jurisdiction of any state or federal court for the county or judicial district
where the Mortgagee’s office indicated above is located; provided that nothing
contained in this Mortgage will prevent the Mortgagee from bringing any action,
enforcing any award or judgment or exercising any rights against the Mortgagor
individually, against any security or against any property of the Mortgagor
within any other county, state or other foreign or domestic jurisdiction.  The
Mortgagee and the Mortgagor agree that the venue provided above is the most
convenient forum for both the Mortgagee and the Mortgagor.  The Mortgagor waives
any objection to venue and any objection based on a more convenient forum in any
action instituted under this Mortgage.
 
12
 
 
 

--------------------------------------------------------------------------------

 

 
31.           Change in Name or Locations.  The Mortgagor hereby agrees that if
the location of any of the fixtures change from the Land or its chief executive
office, or if the Mortgagor changes its name, its type of organization, its
state of organization (if Mortgagor is a registered organization), its principal
residence (if Mortgagor is an individual), its chief executive office (if
Mortgagor is a general partnership or non-registered organization) or
establishes a name in which it may do business that is not the current name of
the Mortgagor, the Mortgagor will promptly notify the Mortgagee in writing of
the additions or changes.


32.           WAIVER OF JURY TRIAL.  THE MORTGAGOR AND MORTGAGEE EACH
IRREVOCABLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE
RELATING TO THIS MORTGAGE, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS
MORTGAGE OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS.  THE
MORTGAGOR AND MORTGAGEE EACH ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING
AND VOLUNTARY.


33.           Loan Subject to Modification.  This Mortgage secures a loan which
by its terms is subject to modification as defined in N.J.S.A. 46:9-8.1.


35.           TRUE AND CORRECT COPY.  THE MORTGAGOR ACKNOWLEDGES THAT THE
MORTGAGOR HAS RECEIVED, WITHOUT CHARGE, A TRUE AND CORRECT COPY OF THIS
MORTGAGE.


WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.
 
 
 
ATTEST:
IHT PROPERTIES CORP.
   
By:
/s/ Dina L. Masi  
By:
/s/ Riva Sheppard  
Name:  DINA L. MASI
Name:  RIVA SHEPPARD
Title:  Secretary
Title:  President and Chief Executive Officer

 
13
 
 
 

--------------------------------------------------------------------------------

 
 
 
ACKNOWLEDGMENTS




STATE OF NEW
JERSEY                                                                )
                         )           ss:
COUNTY OF
UNION                                                                       )


On this, the 26th day of June, 2012, before me, the subscriber, personally
appeared RIVA SHEPPARD, who I am satisfied is the person who executed the
foregoing instrument as the President and Chief Executive Officer of  IHT
PROPERTIES CORP., a Delaware corporation, the entity named in the foregoing
instrument, and who acknowledged that he/she, in such capacity, being authorized
to do so, executed the foregoing instrument as such entity’s voluntary act and
deed for the purposes therein contained by signing on behalf of said limited
liability company.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 

             
By:
/s/ Mireille M. Antinozzi     Mireille M. Antinozzi    Notary Public  
(Print Name and Title)

 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBITS




A.           Legal Description


B.           Permitted Encumbrances
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
LEGAL DESCRIPTION
 


ALL that certain lot, parcel or tract of land, situate and lying in the Township
of Hillside, County of Union, State of New Jersey, being known and designated as
Lot 47 in Block 1108 on the tax map of the Township of Hillside and being more
particularly described as follows:


BEGINNING at a point formed by the intersection of the northeasterly side of New
Jersey State Highway Route 22 (width varies), and the dividing line between
Block 1108, Lot 47 and Block 1108, Lot 57, said point being distance 163.17 feet
measured northwesterly along said Route 22, from the intersection of the said
northeasterly line of Route 22 and the northwesterly line of Harding Terrace
(50'wide); thence


(1)  
along said northeasterly line of Route 22, North 65 degrees 58 minutes 00
seconds West, a distance of 103.25 feet to a point of curvature; thence

 
(2)  
continuing along said northeasterly line of Route 22 on a curve to the right,
having an arc distance of 172.12 feet, a radius of 1,108.78 feet, a central
angle of 8 degrees 53 minutes 39 seconds and being subtended by a chord which
bears North 61 degrees 31 minutes 11 seconds West, 171.95 feet to a point on the
dividing line between Block 1108, Lot 47 and Block 1108, Lot 46; thence

 
(3)  
along said dividing line, North 42 degrees 44 minutes 00 seconds East, a
distance of 150.00 feet to a point; thence

 
(4)  
still along said fine, North 55 degrees 15 minutes 56 seconds West, a distance
of 29.92 feet to a point on the dividing line between Block 1108, Lot 47 and
Block 1108, Lot 45; thence

 
(5)  
continuing along said dividing line, North 42 degrees 44 minutes 00 seconds
East, a distance of 114.81 feet to a point of cusp on the southerly line of
Hillside Avenue (60' wide); thence

 
(6)  
along said southerly line of Hillside Avenue in a easterly direction on a curve
to the left, having an arc distance of 86.82 feet, a radius of 288.00 feet, a
central angle of 17 degrees 16 minutes 20 seconds and being subtended by a chord
which bears South 89 degrees 12 minutes 40 seconds East, 86.49 feet to a point
of cusp on the dividing line between Block 1108, Lot 47 and Block 1108, Lot 48;
thence;

 
(7)  
along said dividing line, South 34 degrees 22 minutes 00 seconds West, a
distance of 84.19 feet to a corner in the dividing line; thence

 
(8)  
continuing along said dividing line, South 55 degrees 38 minutes 00 seconds
East, a distance of 42.75 feet to another corning in said dividing line; thence

 
(9)  
still along said dividing line, North 34 degrees 22 minutes 00 seconds East, a
distance of 63.74 feet to a point on the dividing line between Block 1108, Lot
47 and Block 1108, Lot 49; thence

 
(10)  
along said dividing line, South 55 degrees 38 minutes 00 seconds East, a
distance of 95.00 feet to a corner in said dividing line; thence

 
(11)  
still along said dividing line, North 34 degrees 22 minutes 00 seconds East, a
distance of 5.20 feet to the dividing line between Block 1108, Lot 47 and Block
1108, Lot 50; thence

 
(12)  
along said dividing line, South 55 degrees 35 minutes 30 seconds East, a
distance of 54.75 feet to a point on the dividing line between Block 1108, Lot
47 and Block 1108, Lot 51; thence

 
(13)  
running South 34 degrees 29 minutes 30 seconds West, a distance of 59.96 feet to
a point; thence

 
(14)  
running North 55 degrees 38 minutes 00 seconds West, a distance of 0.34 feet to
a point; thence

 
(15)  
running South 34 degrees 23 minutes 30 seconds West, a distance of 198.62 feet
to the place of BEGINNING.

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT B
(Permitted Encumbrances)




1.
Slope and Drainage Rights contained in Deed Book 1363, Page 24, and Deed Book
1370, Page 246.



2.
Agreement as contained in item 3 of Deed Book 1632, Page 361.



3.
Terms and Conditions contained in Deed Book 1693, Page 348.



4.
Terms and Conditions contained in Deed Book 1754, Page 93.



5.
Driveway Rights and Privileges contained in Deed Book 2789, Page 112.



6.
Restrictions contained in Deed Book 467, Page 599.



7.
Slope Rights contained in Deed Book 1219, Page 162.



8.
Any other exceptions from coverage reflected in that certain Loan Policy issued,
or to be issued, by Acquired Title Services (File No.: ACQ-008258-12), as agent
for Chicago Title Insurance Company.

 
 
 
 

--------------------------------------------------------------------------------

 

 
MORTGAGE AND SECURITY AGREEMENT


________________________________________________






IHT PROPERTIES CORP.,


          Mortgagor


AND


PNC BANK, NATIONAL ASSOCIATION, as Agent


          Mortgagee


________________________________________________


Return to:


Wilentz, Goldman & Spitzer P.A.
90 Woodbridge Center Drive
Woodbridge, New Jersey  07095
Attn:  Stuart A. Hoberman, Esq.